 PROB 12C                                                                                 Report Date: May 15, 2019
(6/16)

                                       United States District Court
                                                                                                    FILED IN THE
                                                                                                U.S. DISTRICT COURT
                                                       for the                            EASTERN DISTRICT OF WASHINGTON



                                        Eastern District of Washington                     May 15, 2019
                                                                                               SEAN F. MCAVOY, CLERK
                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Peter Xayasounthone                       Case Number: 0980 4:16CR06014-001
 Address of Offender:                     Pasco, Washington 99301
 Name of Sentencing Judicial Officer: The Honorable Salvador Mendoza, Jr., U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Mary K. Dimke, U.S. Magistrate Judge
 Date of Original Sentence: November 10, 2016
 Original Offense:        Felon in Possession of a Firearm and Ammunition, 18 U.S.C. § 922(g)(1)
 Original Sentence:       Prison - 36 months; TSR - 36       Type of Supervision: Supervised Release
                          months
 Asst. U.S. Attorney:     Alvin Guzman                       Date Supervision Commenced: August 9, 2018
 Defense Attorney:        Alex B. Hernandez, III             Date Supervision Expires: August 8, 2021


                                          PETITIONING THE COURT

To issue a warrant.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

            1           Special Condition # 4: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: The offender is considered to be in violation of his conditions of
                        supervised release by failing to provide a urine sample for random drug testing on May 6,
                        2019.

                        On August 10, 2018, the offender signed his Judgement in a Criminal Case, stating he
                        understood he was to submit to random drug testing. He also signed his substance abuse
                        testing Instructions which states he needed to report as directed and supply a random drug
                        test when requested.

                        On May 6, 2019, the offender was directed to report to the probation office to supply a
                        random drug test. The offender was notified at 9:30 a.m. about the test and requested to
                        arrive at 2 p.m. The offender did not arrive until 4:10 p.m. and then advised he could not
                        produce a sample. The offender was given until 5 p.m. to produce the sample. At 5 p.m. the
Prob12C
Re: Xayasounthone, Peter
May 15, 2019
Page 2

                offender still had not produced a sample. The offender was removed from the office due to
                the closure of the building.

          2     Standard Condition #2: After initially reporting to the probation office, you will receive
                instructions from the court or the probation officer about how and when you must report to
                the probation officer, and you must report to the probation officer as instructed.

                Supporting Evidence: The offender is considered to be in violation of his conditions of
                supervised release by failing to report as directed on May 6 and 7, 2019.

                On August 10, 2018, the offender signed his Judgement in a Criminal Case, stating he
                understood he was to report as instructed by his probation officer.

                On May 6, 2019, the offender was instructed at 9:30 a.m. to report to the probation office
                at 2 p.m. for a random drug test. This request was made after it was determined the offender
                had made an unapproved stop at a car wash the day prior while he was on GPS tracking. At
                2 p.m. the offender sent a text message asking to move the appointment to the following day
                as he had family in town. The request was denied and he was instructed to immediately
                report. The offender agreed. At 3:45 p.m. the offender still had not reported so phone contact
                was made. The offender advised he was leaving his home. The offender did not arrive until
                4:10 p.m. As noted within violation #1, the offender did not provide a random drug test. The
                offender was directed to report to Merit Resource Services at 8:30 a.m. on May 7, 2019, to
                provide a urine sample for testing. The offender was specifically directed to report at 8:30
                a.m. so the sample could be collected as early as possible and so it would not interfere with
                his treatment session which started at 9 a.m.

                On May 7, 2019, the offender reported to Merit Resource Services but waited until after
                12:30 p.m. to provide the sample. The offender admitted he had used methamphetamine.

          3     Standard Condition # 4: You must be truthful when responding to the questions asked by
                the probation officer.

                Supporting Evidence: The offender is considered to be in violation of his conditions of
                supervised release by making false statements about drug use to his supervising probation
                officer on May 6, 2019.

                On August 10, 2018, the offender signed his Judgement in a Criminal Case, stating he
                understood he was to truthfully respond when questioned by his probation officer.

                As noted within violations #1 and #2, the offender was directed to report for a random drug
                test on May 6, 2019. After the offender arrived, he was asked if he had been using controlled
                substances. The offender denied any use and stated he just could not produce a urine sample
                for testing. The offender was asked this same question several times and he denied any use
                each time.

                On May 7, 2019, the offender admitted to using methamphetamine on May 5, 2019, when
                confronted with providing a drug test at Merit Resource Services.
Prob12C
Re: Xayasounthone, Peter
May 15, 2019
Page 3

          4     Special Condition # 4: You must abstain from the use of illegal controlled substances, and
                must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                no more than 6 tests per month, in order to confirm continued abstinence from these
                substances.

                Supporting Evidence: The offender is considered to be in violation of his conditions of
                supervised release by using a controlled substance, methamphetamine, on or prior to May
                7, 2019.

                On August 10, 2018, the offender signed his Judgement in a Criminal Case, stating he
                understood he was not to use illegal controlled substances.

                On December 3, 2018, the offender signed his Treatment Services Contract Program Plan
                stating he understood he was to report to Merit Resource Services for random drug testing
                as instructed.

                On May 6, 2019, the offender was instructed to provide a random drug test at Merit
                Resource Services on May 7, 2019. The offender provided a sample and it returned
                presumptive positive for the presence of methamphetamine. The sample was forwarded to
                Alere where it was confirmed positive for the presence of methamphetamine on May 9,
                2019.


          5     Special Condition # 4: You must abstain from the use of illegal controlled substances, and
                must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                no more than 6 tests per month, in order to confirm continued abstinence from these
                substances.

                Supporting Evidence: The offender is considered to be in violation of his conditions of
                supervised release by failing to report for a random drug test on May 13, 2019.

                On August 10, 2018, the offender signed his Judgement in a Criminal Case, stating he
                understood he was not to use illegal controlled substances.

                On December 3, 2018, the offender signed his Treatment services Contract Program Plan
                stating he understood he was to report to Merit Resource Services for random drug testing
                as instructed. The offender was instructed to phone daily to a color line and report when the
                color white was noted.

                On May 13, 2019, the color white was called, but the offender failed to report to Merit
                Resource Services for testing.
          6
                Special Condition # 4: You must abstain from the use of illegal controlled substances, and
                must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                no more than 6 tests per month, in order to confirm continued abstinence from these
                substances.

                Supporting Evidence: The offender is considered to be in violation of his conditions of
                supervised release by using a controlled substance, methamphetamine, on or prior to May
Prob12C
Re: Xayasounthone, Peter
May 15, 2019
Page 4

                      14, 2019.

                      On August 10, 2018, the offender signed his Judgement in a Criminal Case, stating he
                      understood he was not to use illegal controlled substances.

                      On May 13, 2019, the offender failed to report for a random drug test at Merit Resource
                      Services. The offender was contacted and directed to report to the probation office to
                      provide a sample. The offender reported as directed and the sample returned presumptive
                      positive for methamphetamine. The offender admitted to using and stated he was on the front
                      porch of his home when a “friend” drove by and stopped. The offender stated he was able
                      to obtain methamphetamine from the “friend” and he used it. The offender signed an
          7           Admission Report stating he used methamphetamine on May 11, 2019.

                      Special Condition # 3: You must undergo a substance abuse evaluation and, if indicated by
                      a licensed/certified treatment provider, enter into and successfully complete an approved
                      substance abuse treatment program, which could include inpatient treatment and aftercare
                      upon further order of the court. You must contribute to the cost of treatment according to
                      your ability to pay. You must allow full reciprocal disclosure between the supervising officer
                      and treatment provider.

                      Supporting Evidence: The offender is considered to be in violation of his conditions of
                      supervised release by failing to comply with chemical dependancy treatment.

                      On August 10, 2018, the offender signed his Judgement in a Criminal Case, stating he
                      understood he was to enter into and successfully complete an approved treatment program.

                      As noted throughout the prior alleged violations, the offender has continued to use
                      methamphetamine and to fail to report for random drug tests. As part of his required
                      treatment, the offender is also to attend self-help groups. The offender chose to attend
                      Narcotics Anonymous classes. He failed to attend meetings on May 11 and 13, 2019. On
                      May 13, 2019, the offender chose to complete banking transactions rather than to attend his
                      meetings. At this time, the offender is in noncompliance with his treatment obligations.


The U.S. Probation Office respectfully recommends the Court issue a warrant requiring the defendant to appear
to answer to the allegations contained in this petition.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:      May 15, 2019
                                                                             s/David L. McCary
                                                                             David L. McCary
                                                                             U.S. Probation Officer
Prob12C
Re: Xayasounthone, Peter
May 15, 2019
Page 5

 THE COURT ORDERS

 [ ]      No Action
 [; ]     The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ ]      Other

                                        Signature of Judicial Officer
                                      5

                                       Date
